DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-14, 16-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the applicant amended claim 1 to incorporate the subject matter of claim 8, which was previously indicated as allowable.  
Regarding independent claim 13, the prior art of record fails to disclose or render obvious the method of firing a projectile as claimed, specifically in combination with rotating the shell of the projectile and the fluid of the projectile at about the same rate by using fins inside the projectile to spin the fluid.
Regarding independent claim 20, the prior art of record fails to discloses a marker projectile comprising a shell having a front end having a front hemispherical surface, a rear end positioned rearward of the front end, and a second surface positioned rearward of the front hemispherical surface, the front hemispherical surface and the second surface cooperating to define an interior space of the shell, the front end having an exterior profile and the rear end having an exterior profile that is substantially different in shape to the front end; a fluid positioned in the interior space of the shell; and at least one fin extending from the second surface into the fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641